REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
First, Examiner notes that the new limitations (not previously claimed) added to independent claims 1, 13, 22, and 30 appear to be supported in the original disclosure in at least [0077] (“...the designated vehicle may broadcast the proxy basic safety communication at a higher power level than conventional safety messages (e.g., at a power level greater than specified by a government standard)…”) and [0098] (“…broadcasting the proxy basic safety communication using more power than basic safety communications are broadcast by vehicles not within a platoon (e.g., greater than power levels specified in standards for basic safety communications)”).  
Second, the prior art of record discloses all of the claimed limitations in the previous set of claims as indicated in the non-final rejection mailed 5/9/2022.  Further, the prior art of record includes teaching regarding the transmission power level of a designated platoon vehicle; however, this teaching in the prior art is limited to the power level of the designated platoon vehicle relative to the other vehicles in the platoon, or the transmission power of the designated platoon vehicle when transmitting to vehicles within the platoon compared to the power when transmitting to vehicles outside of the platoon.  
For example, consider Passman et al (US 6,973,053), which was used to reject dependent claims 2 and 4 (among others).  Passman discloses a cluster head transmitting a beacon at a high power level and that messages within a cluster are transmitted at a relatively lower power level.  However, Passman is silent regarding the relative transmission power of messages transmitted by non-cluster members (analogous to non-platoon vehicles) compared to the transmission power used by the cluster head (analogous to the designated platoon vehicle).  Thus, Passman is silent regarding the limitation “broadcasting the proxy basic safety communication on behalf of vehicles in the platoon using more power than basic safety communications are broadcast by non- platoon vehicles”.  
Also consider Eriksson et al (US 2020/0003861), which discloses using different power levels for control messages than for data messages among devices/vehicles within a cluster/platoon (see [0083] and Figures 4 and 5, for example).  Again, Eriksson is silent regarding the limitation “broadcasting the proxy basic safety communication on behalf of vehicles in the platoon using more power than basic safety communications are broadcast by non- platoon vehicles”.  
Chae el al (US 2019/0239035) is another example of the prior art of record.  Chae discloses the transmission power of a Cooperative Awareness Message (CAM).  However, the power level used to transmit this message is described as different for transmitting to devices not belonging to the terminal group (analogous to the platoon) than for transmitting to devices belonging to the terminal group/platoon (see [0011]-[0013] and [0107].  Therefore, Chae is silent regarding the limitation “broadcasting the proxy basic safety communication on behalf of vehicles in the platoon using more power than basic safety communications are broadcast by non- platoon vehicles”.  
For at least the reasons discussed above, the prior art of record does not disclose or render obvious the limitation “broadcasting the proxy basic safety communication on behalf of vehicles in the platoon using more power than basic safety communications are broadcast by non- platoon vehicles” in combination with all other claim limitations.  Therefore, claims 1, 13, 22, and 30 are allowable over the prior art of record.  
Claims 2-12, 14-21, and 23-29 depend from one of the above independent claims and are thus similarly allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        September 2, 2022